EXHIBIT 10.C
 
CONFORMED COPY
 
 
 
 

 
AMENDED AND RESTATED
PARENT GUARANTEE AGREEMENT
 
made by
 
EL PASO CORPORATION
 
in favor of
 
JPMORGAN CHASE BANK, N.A.,
 
as Collateral Agent
 
for the benefit of the Secured Parties referred to herein
 


 
 
Dated as of July 31, 2006
 


 

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
Page 



ARTICLE 1
DEFINITIONS


Section
1.01.
Definitions
2
Section
1.02.
Other Definitional :Provisions
3



ARTICLE 2
GUARANTEE


 SECTION 
2.01.
Guarantee
4
 SECTION 
2.02.
No Subrogation
4
 SECTION 
2.03.
Amendments, etc. with Respect to the Guaranteed Obligations
5
 SECTION 
2.04.
Guarantee Absolute and Unconditional
5
 SECTION 
2.05.
Reinstatement
6
 SECTION 
2.06.
Payments
6



ARTICLE 3
MISCELLANEOUS


 SECTION 
3.01.
Amendments in Writing
6
 SECTION 
3.02.
Notices
6
SECTION
3.03.
No Waiver by Course of Conduct; Cumulative Remedies
6
 SECTION 
3.04.
Enforcement Expenses; Indemnification
7
 SECTION 
3.05.
Successors and Assigns
8
SECTION
3.06.
Set-off
8
 SECTION 
3.07.
Counterparts
9
 SECTION 
3.08.
Severability
9
SECTION
3.09.
Section Headings
9
 SECTION 
3.10.
Integration
9
 SECTION 
3.11.
GOVERNING LAW
9
SECTION
3.12.
Submission to Jurisdiction; Waivers; Process Agent
9
 SECTION 
3.13.
Acknowledgements
10
 SECTION 
3.14.
Releases
11
SECTION
3.15.
WAIVER OF JURY TRIAL
11
SECTION
3.16.
Sole Right of Enforcement; Demand Not Required
11








--------------------------------------------------------------------------------


 

 
AMENDED AND RESTATED
 
PARENT GUARANTEE AGREEMENT
 
This AMENDED AND RESTATED PARENT GUARANTEE AGREEMENT (this “Agreement”), dated
as of July 31, 2006, made by El Paso Corporation, a Delaware corporation (the
“Guarantor”), in favor of JPMorgan Chase Bank, N.A. (“JPMCB”), as Collateral
Agent (in such capacity, the “Collateral Agent”) for the ratable benefit of (i)
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Amended and Restated Credit Agreement, dated as of July
31, 2006 (as may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Guarantor, certain of its Subsidiaries
as Pipeline Company Borrowers (the “Pipeline Company Borrowers”), the Lenders
and JPMCB, as administrative agent and collateral agent thereunder, and (ii) the
other Secured Parties (as defined in the Security Agreement identified below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Guarantor and the Pipeline Company Borrowers,
the Issuing Banks have agreed to issue Letters of Credit and the Administrative
Agent and the Collateral Agent have agreed to serve in such capacities, in each
case upon the terms and subject to the conditions set forth therein;
 
WHEREAS, the Guarantor and the Collateral Agent on behalf of the lenders and
other secured parties referred to herein have entered into that certain Amended
and Restated Parent Guarantee Agreement dated as of November 23, 2004 (the
“Existing Parent Guarantee Agreement”) pursuant to which the Guarantor
guaranteed certain obligations of the Pipeline Company Borrowers to the
Collateral Agent;
 
WHEREAS, the Guarantor and the Pipeline Company Borrowers are members of an
affiliated group of companies that includes each Subsidiary Guarantor (as
defined in the Credit Agreement);
 
WHEREAS, the Guarantor, the Pipeline Company Borrowers and the Subsidiary
Guarantors have entered into the Amended and Restated Security Agreement dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Security Agreement”) with the Collateral Agent and JPMCB, in its
capacity as Depository Bank, pursuant to which, inter alia, the Guarantor and
the Subsidiary Guarantors have pledged certain property and assets as collateral
to the Collateral Agent for the ratable benefit of the Secured Parties to secure
the respective obligations of the Borrowers under the Credit Agreement and this
Agreement and the Subsidiary Guarantors under the Amended and Restated
Subsidiary Guarantee Agreement dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Subsidiary Guarantee
Agreement”) by the Subsidiary Guarantors in favor of the Collateral Agent for
the ratable benefit of the Secured Parties; and
 
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Guarantor shall have executed and delivered this Agreement to
the Collateral Agent for the ratable benefit of the Secured Parties;
 
NOW, THEREFORE, in consideration of the premises and to induce the Agents, the
Issuing Banks and the Lenders to enter into the Credit Agreement, the Guarantor
hereby agrees with the Collateral Agent, for the benefit of the Secured Parties,
that the Existing Parent Guarantee Agreement shall be amended and restated in
its entirety as follows:
 
ARTICLE 1
Defined Terms
 
Section 1.01  . Definitions. (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and/or the Security Agreement are used herein as therein
defined.
 
(b)  The following terms have the following meanings:
 
“Agreement”: has the meaning set forth in the introductory paragraph hereof.
 
“Credit Agreement”: has the meaning set forth in the introductory paragraph
hereof.
 
“Guarantee Release Date” has the meaning set forth in Section 2.01(b).
 
“Guaranteed Obligations”: means the payment obligations of each Subsidiary
Guarantor of whatsoever nature and howsoever evidenced, due or to become due,
now existing or hereafter arising, whether direct or indirect, absolute or
contingent, which may arise under, out of or in connection with the Financing
Documents and any amendment, restatement or modification thereof, including, to
the extent owing by any Subsidiary Guarantor under the Financing Documents, the
full and punctual payment when due of any unpaid principal, interest (including
interest accruing at any post-default rate and Post-Petition Interest), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced and expenses incurred
in order to (x) preserve any Collateral or the Transaction Liens, (y) cause any
Restricted Equity Interests to remain free of Liens prohibited by the Credit
Agreement or (z) preserve any other property pledged to secure such obligations
as collateral or the Liens and security interests with respect thereto, whether
due at stated maturity or by acceleration or otherwise.
 
“Guarantor”: has the meaning set forth in the introductory paragraph hereof.
 
“Indemnified Party”: has the meaning set forth in Section 3.04(a).
 
“Lenders”: has the meaning set forth in the introductory paragraph hereof.
 
“Pipeline Company Borrowers”: has the meaning set forth in the introductory
paragraph hereof.
 
“Process Agent” has the meaning set forth in Section 3.12(f).
 
“Security Agreement”: has the meaning set forth in the recitals hereof.
 
“Subsidiary Guarantee Agreement”: has the meaning set forth in the recitals
hereof.
 
Section 1.02  . Other Definitional Provisions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) any reference herein to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any section or other
provision of any Applicable Law means that section or provision of such
Applicable Law from time to time in effect and any amendment, modification
codification, replacement, or reenactment of such section or other provision,
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits, Appendices and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits, Appendices and Schedules to, this Agreement, (f) all
references to “days” shall mean calendar days and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, Equity Interests, accounts and contract rights. This Agreement is
the result of negotiations among the parties hereto and their respective
counsel. Accordingly, this Agreement shall be deemed the product of all parties
hereto, and no ambiguity in this Agreement shall be construed in favor of or
against any Credit Party or any Secured Party.
 
 
ARTICLE 2
Guarantee
 
Section 2.01  . Guarantee. (a) The Guarantor hereby unconditionally and
irrevocably guarantees to the Collateral Agent, for the ratable benefit of the
Secured Parties and their respective indorsees and transferees, the prompt and
complete payment when due (whether at the stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations.
 
(b)  The guarantee contained in this Article 2 shall remain in full force and
effect until the later (the “Guarantee Release Date”) of (i) the Final Payment
Date and (ii) the date on which all payment obligations in respect of the
Guaranteed Obligations and the payment obligations of the Guarantor under the
guarantee contained in this Article 2 shall have been satisfied by indefeasible
payment in full in cash.
 
(c)  No payment or payments made by the Guarantor, any of the Subsidiary
Guarantors, any other guarantor or any other Person, or received or collected by
the Collateral Agent or any Secured Party from the Guarantor or any of the
Subsidiary Guarantors, any other guarantor or any other Person, by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of Guaranteed Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the Guarantor under this Article 2 which shall, notwithstanding any such payment
or payments (other than any payment or payments made by the Guarantor in respect
of the Guaranteed Obligations or any payment received or collected from the
Guarantor in respect of Guaranteed Obligations), remain liable for the
Guaranteed Obligations under this Article 2 until the Guarantee Release Date.
 
Section 2.02  . No Subrogation. Notwithstanding any payment made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Collateral Agent or any Secured Party, the Guarantor shall not be entitled
to be subrogated to any of the rights of the Collateral Agent or any Secured
Party against any Subsidiary Guarantor or any collateral security or guarantee
or right of offset held by the Collateral Agent or any Secured Party for the
payment of Guaranteed Obligations, nor shall the Guarantor seek or be entitled
to seek any contribution or reimbursement from any Subsidiary Guarantor in
respect of payments made by the Guarantor hereunder, until the Guarantee Release
Date. If any amount shall be paid to the Guarantor on account of such
subrogation rights prior to the Guarantee Release Date, such amount shall be
held by the Guarantor in trust for the Collateral Agent and the Secured Parties,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to the Collateral Agent in the exact form
received by the Guarantor (duly indorsed by the Guarantor to the Collateral
Agent, if required), to be applied against the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms and provisions of the Credit
Agreement and the Security Agreement.
 
Section 2.03  . Amendments, etc. with Respect to the Guaranteed Obligations. The
Guarantor shall remain obligated under this Article 2 notwithstanding that,
without any reservation of rights against the Guarantor and without notice to or
further assent by the Guarantor, (a) any demand for payment of any of the
Guaranteed Obligations made by the Collateral Agent or any other Secured Party
may be rescinded by the Collateral Agent or any other Secured Party and any of
the Guaranteed Obligations continued, (b) any Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any Secured Party, and (c) the Credit Agreement or the other Financing
Documents and any other documents executed and delivered in connection
therewith, in each case may be amended, modified, supplemented or terminated, in
whole or in part, pursuant to the terms and conditions of each such applicable
document from time to time, and any collateral security, guarantee or right of
offset at any time held by the Collateral Agent or any other Secured Party for
the payment of any Guaranteed Obligations may be sold, exchanged, waived,
surrendered or released.
 
Section 2.04  . Guarantee Absolute and Unconditional. The Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Collateral
Agent or any other Secured Party upon the guarantee contained in this Article 2
or acceptance of the guarantee contained in this Article 2. The Guarantor waives
diligence, presentment, protest, demand for payment, notice of intent to
accelerate, notice of acceleration and notice of default or nonpayment to or
upon any of the Subsidiary Guarantors with respect to Guaranteed Obligations.
The Guarantor understands and agrees that the guarantee contained in this
Article 2 shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to (a) the validity or
enforceability or perfection of the Credit Agreement or any other Financing
Document, any of the Guaranteed Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent or any Secured Party, (b) any
defense, set-off or counterclaim whatsoever (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Guarantor or any other Person against the Collateral Agent or any other Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Guarantor, any Subsidiary Guarantor or any other Credit Party),
other than payment or performance, which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Guarantor or any Subsidiary
Guarantor for any of the Guaranteed Obligations, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Guarantor, the Collateral Agent may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Subsidiary Guarantor or any other Person
or against any collateral security or guarantee for the Guaranteed Obligations
or any right of offset with respect thereto, and any failure by the Collateral
Agent to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Subsidiary Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Subsidiary Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent against the Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
 
Section 2.05  . Reinstatement. The guarantee contained in this Article 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by the Collateral Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Guarantor or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Guarantor or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
 
Section 2.06  . Payments. The Guarantor hereby agrees that payments required to
be made by it hereunder will be paid to the Collateral Agent without set-off or
counterclaim in dollars at the office of the Collateral Agent identified in
Section 9.04 of the Security Agreement.
 
 
ARTICLE 3
Miscellaneous
 
Section 3.01  . Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.02 of the Security Agreement and Section 10.02 of the
Credit Agreement.
 
Section 3.02  . Notices. All notices, requests and demands to or upon the
Collateral Agent or the Guarantor hereunder shall be effected in the manner
provided for in Section 9.04 of the Security Agreement.
 
Section 3.03  . No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument in accordance with Section 3.01), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default. No failure to exercise, nor any delay in exercising,
on the part of the Collateral Agent or any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Collateral Agent or any Secured Party would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
Section 3.04  . Enforcement Expenses; Indemnification. 
 
(a)  The Guarantor agrees to indemnify, defend and save and hold harmless the
Collateral Agent, each other Secured Party and each of their respective
Affiliates and their respective officers, directors, employees, agents, advisors
and trustees (each, an “Indemnified Party”) from and against, and shall pay, any
and all claims, damages, losses, liabilities and expenses (including reasonable
fees and expenses of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or as a result of the execution or delivery of this Agreement or the performance
by the Guarantor of its obligations hereunder, except to the extent such claim,
damage, loss, liability or expense is found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from, or to be
attributable to, the gross negligence or willful misconduct of such Indemnified
Party or its employees or agents. 
 
(b)  The Guarantor will pay to the Collateral Agent the amount of any and all
reasonable out-of-pocket expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that the Collateral Agent may incur
in connection with (i) the administration of this Agreement, (ii) the exercise
or enforcement of any of the rights of the Collateral Agent or any other Secured
Party hereunder or (iii) the failure by the Guarantor to perform or observe any
of the provisions hereof required to be performed or observed by it.
 
(c)  The Guarantor shall pay or reimburse the Collateral Agent for any transfer
taxes or other taxes relating to or incurred in connection with this Agreement
and shall indemnify and hold harmless the Collateral Agent and each other
Secured Party from any amounts that it is obligated to pay in the way of such
taxes.
 
(d)  The Guarantor agrees to indemnify and hold harmless the Collateral Agent
(in its agency capacity), and each other Secured Party from, and shall reimburse
the Collateral Agent (in its agency capacity) and each other Secured Party for
any present or future claim for liability for any stamp or other similar tax and
any penalties or interest with respect thereto, which may be assessed, levied or
collected by any jurisdiction in connection with this Agreement.
 
(e)  The indemnities and reimbursement provided by the Guarantor pursuant to
this Agreement shall survive the expiration, cancellation, termination or
modification of this Agreement, the resignation or removal of the Collateral
Agent, and the provision of any subsequent or additional indemnity or agreement
to reimburse by any Person.
 
(f)  All amounts due under this Section 3.04 shall be payable not later than 30
days after the delivery of written demand to the Guarantor therefor.
 
Section 3.05  . Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Collateral Agent and its successors and assigns for the ratable benefit of the
Secured Parties and their successors and assigns; provided that, except in
connection with a transaction expressly permitted by Section 6.05 of the Credit
Agreement, the Guarantor may not assign, transfer or delegate any of its rights
or obligations under this Agreement without the prior written consent of the
Collateral Agent.
 
Section 3.06  . Set-Off. The Guarantor hereby irrevocably authorizes the
Collateral Agent and each Secured Party at any time and from time to time while
an Event of Default shall have occurred and be continuing, without prior notice
to the Guarantor or any Subsidiary Guarantor, any such notice being expressly
waived by the Guarantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent or such Secured
Party to or for the credit or the account of the Guarantor, or any part thereof
in such amounts as the Collateral Agent or such Secured Party may elect, subject
in all respects to the terms and provisions of the Credit Agreement, against and
on account of the obligations and liabilities of the Guarantor to the Collateral
Agent or such Secured Party hereunder or under the other Loan Documents and
claims of every nature and description of the Collateral Agent or such Secured
Party against the Guarantor, in any currency, whether arising hereunder, under
the Credit Agreement, any other Loan Document, as the Collateral Agent or such
Secured Party may elect, subject in all respects to the terms and provisions of
the Credit Agreement, whether or not the Collateral Agent or such Secured Party
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Collateral Agent or the applicable
Secured Party shall notify the Guarantor promptly of any such set-off and the
application made by the Collateral Agent or such Secured Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Collateral Agent and
the Secured Parties under this Section 3.06 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Collateral Agent and the Secured Parties may have under Applicable Law or
pursuant to the terms and provisions of the Credit Agreement.
 
Section 3.07  . Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.
 
Section 3.08  . Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 3.09  . Section Headings. The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
 
Section 3.10  . Integration. This Agreement and the other Loan Documents to
which the Guarantor is a party represent the agreement of the Guarantor, the
Collateral Agent and the Secured Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any Secured Party relative to the subject
matter hereof and thereof not expressly set forth or referred to herein or in
such other Loan Documents.
 
Section 3.11  . GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 3.12  . Submission to Jurisdiction; Waivers; Process Agent. The
Guarantor hereby irrevocably and unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding by
the Collateral Agent against it relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York, and
appellate courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 3.02 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process on it in any other manner permitted by law or shall limit the right to
sue in any other jurisdiction;
 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 3.12 any special, indirect, exemplary, punitive or consequential
damages; and
 
(f)  appoints CT Corporation System (the “Process Agent”), with an office on the
date hereof at 111 Eighth Avenue, 13th Floor, New York, New York 10011, as its
agent to receive on behalf of the Guarantor and its property service of copies
of the summons and complaint and any other process which may be served by the
Collateral Agent or any Secured Party in any such action or proceeding in any
aforementioned court in respect of any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents to which it is a party.
Such service may be made by delivering a copy of such process to the Guarantor
by courier and by certified mail (return receipt requested), fees and postage
prepaid, both (i) in care of the Process Agent at the Process Agent’s above
address and (ii) at the Guarantor’s address specified pursuant to Section 9.04
of the Security Agreement, and the Guarantor hereby irrevocably authorizes and
directs the Process Agent or the Company to accept such service on its behalf.
 
Section 3.13  . Acknowledgements. The Guarantor hereby acknowledges that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
 
(b)  neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to the Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantor, on the one hand, and the Collateral Agent and the Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantor and the Secured Parties.
 
Section 3.14  . Releases. On the Guarantee Release Date this Agreement and all
obligations (other than those expressly stated to survive such termination and
in all cases subject to Section 2.05 hereof) of the Guarantor and any other
party hereto shall terminate, all without delivery of any instrument or
performance of any act by any Person. At the request and sole expense of the
Guarantor following any such termination, the Collateral Agent shall promptly
execute and deliver to the Guarantor such termination agreements, instruments
and other documents as the Guarantor shall reasonably request to evidence such
termination.
 
Section 3.15  . WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS
A PARTY AND FOR ANY COUNTERCLAIM THEREIN.
 
Section 3.16  . Sole Right of Enforcement; Demand Not Required. Notwithstanding
any other provision of this Agreement, no Secured Party other than the
Collateral Agent shall have the right to take any Enforcement Action with
respect to this Agreement and all such Enforcement Actions shall be effected
solely through the Collateral Agent. No reference in this Agreement to the
Collateral Agent’s making a demand for payment under this Agreement shall be
construed to mean that such a demand is required in order to cause any
obligation under this Agreement to become due and payable, it being understood
that obligations under this Agreement shall become due and payable as, and at
such time as, provided in Section 2.01(a).
 
[Remainder of Page Intentionally Left Blank]
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has caused this Amended and Restated Parent
Guarantee Agreement to be duly executed and delivered as of the date first above
written.
 
EL PASO CORPORATION
 
By:
/S/ JOHN HOPPER
Name: John J. Hopper
Title: Vice President

 